Citation Nr: 0402504	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The decedent had recognized service with the New Philippine 
Scouts, from August 1946 to May 1949.  He died in September 
1999.

The appellant, who is the decedent's widow, has appealed a 
May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.

The Board of Veterans Appeals (Board) notes that in January 
2002 the appellant submitted an Application for Dependency 
and Indemnity, Death Pension, and Accrued Benefits by a 
Surviving Spouse (VA Form 21-534).  Another May 2002 RO 
rating decision declined to find that new and material 
evidence had been submitted to reopen a claim for service 
connection for pulmonary tuberculosis.  In her September 2002 
notice of disagreement (NOD), the appellant expressed her 
disagreement with the RO's decision denying her claim for 
"service connected death benefits."  It is unclear whether 
the appellant intended to disagree with the RO's May 2002 
denial of accrued benefits.  The December 2002 statement of 
the case (SOC) addressed only the claim of service connection 
for cause of death.  The RO may wish to contact the appellant 
and clarify her intention as to this matter.  The Board 
therefore refers this matter back to the RO for further 
appropriate consideration.


FINDINGS OF FACT

1.  The decedent died in September 1999.  According to two 
death certificates, his cause of death was cardio-respiratory 
arrest secondary to acute myocardial infarction and broncho-
pneumonia.

2.  At the time of his death, the decedent had no service-
connected disabilities.
3.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1111, 
1137, 1310, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent died in September 1999, at the age of 70.  
According to two certificates of death, both dated that 
month, the immediate cause of the decedent's death was 
cardio-respiratory arrest and the antecedent cause was acute 
myocardial infarction or broncho-pneumonia.  At the time of 
decedent's death, service connection was not in effect for 
any disability.

In 1990, the National Personnel Records Center (NPRC) advised 
the RO that a fire might have destroyed the decedent's 
service medical records.  The NPRC noted that "physicals" 
could not be reconstructed.

Associated with the claims file are records from the Office 
of the U.S. Surgeon General pertaining to the decedent's 
service.  Two November 1946 morning reports show that the 
decedent had hospital treatment in service, but do not state 
the nature of the treatment.  Records show that in May and 
July 1948 the decedent took sick, but do not state his 
illnesses.
Post-service, private medical records are associated with the 
claims file.  A September 1983 radiological record of a chest 
X-ray from C.P.R., M.D., reports an impression of Koch 
minimal, bilateral.  (The Board notes that Koch's bacillus is 
synonymous with Mycobacterium tuberculosis.  See Stedman's 
Medical Dictionary, 26th ed., 1995, at 180.)  It also 
indicates fibronodular infraclavicular in the right 
hemithorax and faint fibronodular in the left hemithorax.  
The decedent's heart was reported as within normal limits.

In January 1991, the RO received a private medical record 
from C.P.R., M.D., stating that the decedent had been treated 
for pulmonary tuberculosis since 1950.  In February 1991, the 
RO received another private medical record from Dr. C.P.R. 
stating that the decedent's chest pains with chronic cough 
began in 1952.  The physician stated that his clinic began 
treating the decedent in 1959, but since the decedent was 
unable to afford further treatment, it ceased and the 
condition persisted until 1989.  An additional statement from 
Dr. C.P.R. dated in September 1991 indicates that he had 
treated the decedent for Koch, pulmonary, from May 1960 to 
September 1991.

In a September 1991 rating decision, the RO denied service 
connection for pulmonary tuberculosis.

A May 1998 written statement from Dr. C.P.R. reports that the 
decedent was treated at the health center since 1951 for Koch 
pulmonary and for that same disorder at the physician's 
clinic from 1965 to May 1998.

A June 1999 radiological report of a chest X-ray from Dr. 
C.P.R. shows an impression of moderately advanced Koch right, 
and a tumoral mass right.  There were circumscribed densities 
reported in the left hemithorax and dense hilar in the heart.

A June 2002 private medical record indicates that in June 
1999 the decedent was treated for cerebrovascular accident 
(CVA) thrombosis left, hemiparesis right, arteriosclerotic 
hypertension, and moderately advanced pulmonary tuberculosis 
right.  That same report also states that in August 1999 the 
hospital treated the decedent for arteriosclerotic 
hypertension, arteriosclerotic heart disease, CVA thrombosis 
right, hemiparesis left, and pneumonitis.  Finally, the 
record reports that in September 1999, the private hospital 
treated the decedent for broncho-pneumonia, and that he then 
expired.

In her January 2003 substantive appeal, the appellant 
contended that the decedent died from a heart attack caused 
by his traumatic experiences during his service in Okinawa.  
She maintained that the decedent continuously recalled this 
traumatic experience, and that it psychologically and 
physically contributed to his heart disease.  The appellant 
contends further that, as the decedent would recount an 
ordeal experienced in service, he would become hot-headed, 
and that this contributed to his hypertension, which affected 
his heart.

II.  Analysis

A.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).
The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  At the outset of this 
discussion, the Board notes that most of the decedent's 
service medical and personnel records appear to have been 
destroyed in a fire at the NPRC in 1973.  Under such 
circumstances, the Court has held that there is a heightened 
obligation on the part of VA to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Fortunately, as discussed above, the NPRC was able to confirm 
that the decedent had active service, apparently with the New 
Philippine Scouts.  The NPRC was also able to locate some 
sick reports and medical officer's reports that make 
reference to the decedent's instances of illness while in 
service.  Nevertheless, because most of his medical and 
personnel records remain absent from the file, the Board's 
analysis has been undertaken with the heightened obligation 
set forth in Cuevas and O'Hare in mind.  It is further noted, 
however, that the case law does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Further, we note that the appellant was advised, by virtue of 
a detailed SOC, issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate her claim.  In a March 2002 letter, the RO 
advised the appellant of the duty-to-assist requirements of 
the VCAA and which evidence she and the RO would be 
responsible for obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must also 
adequately address the notice requirements of the VCAA).  We 
therefore believe that appropriate notice has been given in 
this case.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

The Board notes that after the issuance of the May 2002 
rating decision, the RO received additional private hospital 
records pertaining to the decedent.  In its December 2002 
SOC, the RO listed the September 1999 private hospital 
records as evidence it considered.  While it did not also 
list the June 1999 and August 1999 private hospital records, 
the Board recognizes that these records were submitted at the 
same time and evidently were before the RO when it issued the 
SOC.  Therefore, the Board will assume that the RO also 
examined these records prior to issuing the SOC.  
Furthermore, these medical records describe the decedent's 
medical condition just prior to his death.  They do not in 
any way help to establish that the decedent's death was due 
to his time in service, the reason the RO denied the 
appellant's claim.  The Board therefore finds that this is 
not a reason to remand this case.

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for benefits for cause of death.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for chronic 
disabilities, such as certain diseases of the heart, if such 
is shown to have been manifested to a compensable degree 
within one year after a veteran was separated from service.  
In addition, presumptive service connection is provided for 
tuberculosis which becomes manifest to a degree of 10 percent 
within three years from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Pulmonary tuberculosis must be established by 
competent medical evidence and X-ray examination within three 
years after separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.371(a), 3.374(c).

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause of death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or 
illness in service caused the decedent's death.  As stated 
before, the decedent's death certificates state that he died 
from cardio-respiratory arrest secondary to broncho-pneumonia 
and acute myocardial infarction.

Although the available medical service records obtained by 
the RO show that the decedent was sick in November 1946 and 
May and July 1948, they reveal no further information about 
the nature or severity of the illnesses.

The decedent's first medical record of a respiratory 
infection occurs in September 1983, nearly forty years after 
separation from service, when a radiological report from Dr. 
C.P.R. noted minimal bilateral Koch's infection.  While Dr. 
C.P.R. indicated in various written statements received by 
the RO in January and February 1991 and June 1998, that the 
decedent suffered from some form of respiratory illness 
beginning in 1950, 1951 or 1952, this appears to be merely a 
recitation of the decedent's medical history to the treating 
physician.  A mere transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Further, while private medical records themselves were not 
provided, Dr. C.P.R. indicated in written statements dated in 
September 1991 and May 1998 that he began to treat the 
decedent for Koch (i.e., tuberculosis), pulmonary, in 1960 or 
1965.  Even taking this information in the light most 
beneficial to the appellant, the first medical evidence of 
any kind regarding a respiratory infection occurred eleven 
years after the decedent's separation from service, and 
provided no information linking this illness to service.

The June 1999 radiological record from Dr. C.P.R., and June, 
August and September 1999 private hospital records, clearly 
show that the decedent was treated for and diagnosed with 
respiratory and cardiovascular illnesses, just prior to his 
death in September 1999.  The June 1999 radiological record 
is the first instance of any coronary problem suffered by the 
decedent.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from either cardiovascular 
or respiratory illness during service.  Additionally, no 
competent medical evidence has been submitted to demonstrate 
the decedent was diagnosed with or treated for respiratory 
illness prior to 1960.

Moreover, in evaluating the appellant's premise, the Board 
notes that the decedent had no service-connected disabilities 
during his lifetime.  More importantly, there is no 
indication that the decedent's cardio-respiratory arrest 
secondary to acute myocardial infarction and broncho-
pneumonia was related to service.  The evidence shows that 
the decedent was not diagnosed with a cardiological illness 
until June 1999, just three months before his death and fifty 
years after his separation from service.  Further, the first 
mention in the medical records of any respiratory illness 
occurred in 1960, eleven years after separation from active 
service.  In short, no medical opinion or other professional 
evidence relating the decedent's death from cardio-
respiratory arrest secondary to myocardial infarction and 
pneumonia, either to service or any incident of service, has 
been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service.  Nevertheless, in this case the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the decedent's death and his military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. Denied 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
death.


ORDER

Service connection for cause of death is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



